

116 HR 1881 IH: No Tax Dollars for the United Nations Climate Agenda Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1881IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States contributions to the Intergovernmental Panel on Climate Change, the
			 United Nations Framework Convention on Climate Change, and the Green
			 Climate Fund.
	
 1.Short titleThis Act may be cited as the No Tax Dollars for the United Nations Climate Agenda Act. 2.Prohibition on United States contributions to the Intergovernmental Panel on Climate Change, the United Nations Framework Convention on Climate Change, and the Green Climate FundNotwithstanding any other provision of law, no funds made available to any Federal department or agency may be used to make assessed or voluntary contributions on behalf of the United States to or for the Intergovernmental Panel on Climate Change (IPCC), the United Nations Framework Convention on Climate Change (UNFCCC), or the Green Climate Fund.
		